IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bloomsburg Industrial Ventures,          :
LLC,                                     :
                   Appellant             :
                                         :
           v.                            :         No. 961 C.D. 2019
                                         :
Town of Bloomsburg


PER CURIAM                            ORDER


            NOW, January 4, 2021, having considered Appellant’s application for

reargument and Appellee’s answer in response thereto, the application is denied.